Title: Washington’s Queries concerning Negotiations with Spain, [ca. 25 July] 1789
From: Washington, George
To: 


[ca. 25 July 1789]
 
Queries

1st.If there should be a majority—or a large minority—in the Senate for continuing the negotiations (maugre the difficulty with respect to the navigation of the Mississipi) from an opinion that the terms, upon the whole, ought to be acceded to; will the President stand justified under the notification of Mr. Gardoqui’s leave of absence, & intended departure by the first opportunity, for letting him do this without submitting the matter in some form or another to the Senate?—notwithstanding it is the opinion of the President that the claim of the U. S to this Navigation ought not to be weakened by any negotiation whatsoever.
2d.Is there not something in the expression of the answer of Mr. Jay to Mr. Gardoqui that may be construed into a relaxation on this point, when the present derangements are done away, and we shall be in a condition to renew the Negotiations under the new Governt.
3d.Would it be improper, besides withholding or qualifying the expression above alluded to, to convey verbally (a memorandum of which to be taken) but delicately to Mr. Gardoqui that from the very nature of things, and our peculiar situation we never can loose sight of the use of that Navigation however it might be restrained—and that by a just & liberal policy both Countries might derive reciprocal advantages?

He had better, in my opinion, return with our ideas to this effect, delicately & tenderly expressed, than with any hope or expectation of our yeilding the navigation of a River which is so tenaciously contended for by a large part of the Union, and the Relinquishment of which, or the fear of which, founded on appearances, would occasion—certainly—the seperation of the Western territory.
